861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby Ray DEZERN, II, Plaintiff-Appellant,v.Lin DICKENS, Sgt., Defendant-Appellee.
No. 88-6678.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1988.Decided Sept. 29, 1988.

Bobby Ray Dezern, II, appellant pro se.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bobby Ray Dezern, II seeks to appeal the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.  Dezern v. Dickens, CA-88-383-CRT (E.D.N.C. May 12, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.